In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 16-1529V
                                    Filed: October 24, 2017
                                        UNPUBLISHED


    JOY GILLEY,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Damages Decision Based on Proffer;
    v.                                                       Tetanus Diphtheria acellular
                                                             Pertussis (Tdap) Vaccine; Shoulder
    SECRETARY OF HEALTH AND                                  Injury Related to Vaccine
    HUMAN SERVICES,                                          Administration (SIRVA)

                       Respondent.


Maximillian J. Muller, Muller Brazil, LLP, Dresher, PA, for petitioner.
Robert Paul Coleman, III, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

        On November 16, 2016, Joy Gilley (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq.,2 (the “Vaccine Act”). Petitioner alleges that she suffered right shoulder injuries as
a result of a tetanus, diphtheria acellular pertussis (“Tdap”) vaccine she received on
October 27, 2015. Petition at 1. The case was assigned to the Special Processing Unit
of the Office of Special Masters.

        On October 24, 2017, a ruling on entitlement was issued, finding petitioner
entitled to compensation for SIRVA. On October 24, 2017, respondent filed a combined
Rule 4(c) report and proffer on award of compensation (“Rule 4/Proffer”) indicating
petitioner should be awarded $93,787.75. Rule 4/Proffer at 3. In the Rule 4/Proffer,
respondent represented that petitioner agrees with the proffered award. Based on the

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
record as a whole, the undersigned finds that petitioner is entitled to an award as stated
in the Proffer.

        Pursuant to the terms stated in the Rule 4/Proffer, the undersigned awards
petitioner the following:

    A. A lump sum payment of $92,500.00, in the form of a check payable to
       petitioner, Joy Gilley.

    B. A lump sum payment of $1,287.75, representing compensation for
       satisfaction of the Texas Medicaid lien, payable jointly to petitioner and

                                          Optum
                   Attn: Terri Waligursky, Recovery Resolution Analyst
                                      P.O. Box 13216
                                Green Bay, W.I. 54307-3216
                             Optum File Number: SN15624853
                                  Medicaid ID: 521056512

Petitioner agrees to endorse this payment to Optum. These amounts represents
compensation for all damages that would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2